Citation Nr: 1648219	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus. 

3. Whether new and material evidence has been received to reopen a claim of service connection for chronic laryngitis.


REPRESENTATION

Appellant represented by:	Robert E. Norton, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1977 to June 1981.  This case comes before the Board of Veterans' Appeals (Board) from a Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2011.

The July 2011 rating decision inter alia, (1) continued a noncompensable (0 percent) rating for bilateral hearing loss, (2) declined to reopen a claim for service connection for diabetes mellitus based on a finding that new and material evidence had not been received, (3) declined to reopen a claim for service connection for major depression based on a finding that new and material evidence had not been received, (4) declined to reopen a claim for service connection for PTSD based on a finding that new and material evidence had not been received, and (5) declined to reopen a claim for service connection for chronic laryngitis based on a finding that new and material evidence had not been received.  The Veteran only appealed the decisions for service connection for diabetes mellitus, major depression, PTSD, and chronic laryngitis.

The Board acknowledges the ruling in Clemons v. Shinseki, 28 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."

Because the Veteran's claim for major depression encompasses a psychiatric disorder other than PTSD, the Board has recharacterized the issue as indicated above.

The issues of service connection for an acquired psychiatric disability to include depression and PTSD, type II diabetes mellitus, and chronic laryngitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. An unappealed June 2008 rating decision denied the Veteran service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD) based essentially on a finding that the Veteran's psychiatric disability was not related to service.  New and material evidence was not received within one year of the June 2008 determination. 

2. Evidence received since the June 2008 rating decision pertaining to an acquired psychiatric disability raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability; thus it is new and material.

3. An unappealed June 2008 rating decision denied the Veteran service connection for type II diabetes mellitus based essentially on a finding that the Veteran's type II diabetes mellitus was not related to service. 

4. Evidence received since the June 2008 rating decision pertaining to type II diabetes mellitus raises a reasonable possibility of substantiating the claim of entitlement to service connection for type II diabetes mellitus; thus it is new and material.

5. An unappealed June 2008 rating decision denied the Veteran service connection for chronic laryngitis based essentially on a finding that the Veteran's laryngitis has not persisted since service. 

6. Evidence received since the June 2008 rating decision pertaining to chronic laryngitis raises a reasonable possibility of substantiating the claim of entitlement to service connection for chronic laryngitis; thus it is new and material.



CONCLUSION OF LAW

1. The June 2008 rating decision denying service connection for an acquired psychiatric disability, to include depression and PTSD, type II diabetes mellitus, and chronic laryngitis is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability, to include depression and PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

3. New and material evidence has been received, and the claim of service connection for type II diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

4. New and material evidence has been received, and the claim of service connection for chronic laryngitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens all claims on appeal, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis 

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.



Acquired Psychiatric Disorder and Type II Diabetes Mellitus 

A June 2008 rating decision denied service connection for both depression and type II diabetes mellitus based on a finding that each disability was not related to his active duty service.  He was furnished notice of that determination and of his appellate rights, and the June 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the June 2008 rating decision includes evidence that his acquired psychiatric disability, to include depression and PTSD, and his type II diabetes mellitus are related to service.

Because service connection for a depression and type II diabetes mellitus were previously denied on the basis that the Veteran's diagnosed depression and type II diabetes mellitus were not related to service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's acquired psychiatric disorder and type II diabetes mellitus were related to service.  In an August 2011 statement, the Veteran stated that both his severe depression and diabetes were caused by chemical exposure while stationed at Lowery Air Force base.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for an acquired psychiatric disability and for type II diabetes mellitus, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for an acquired psychiatric disability and for type II diabetes mellitus may be reopened.  38 U.S.C.A. § 5108.

Chronic Laryngitis 

A June 2008 rating decision denied service connection for chronic laryngitis based on a finding that his laryngitis has not persisted since his active duty service.  He was furnished notice of that determination and of his appellate rights, and the June 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the June 2008 rating decision includes evidence that his laryngitis has persisted since service.

Because service connection for chronic laryngitis was previously denied on the basis that the Veteran's laryngitis has not continued since service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's laryngitis has continued service.  On September 2012 VA sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examination, the Veteran reported that he was told he has scar tissue on his larynx and he believes the scar tissue and his recurrent hoarseness is related to hoarseness that lasted for three months during service.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for chronic laryngitis, and raises a reasonable possibility of substantiating the claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for chronic laryngitis may be reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received, and the claim for service connection for an acquired psychiatric disability, to include depression and PTSD is reopened.

New and material evidence has been received, and the claim for service connection for type II diabetes mellitus is reopened.

New and material evidence has been received, and the claim for service connection for chronic laryngitis is reopened.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In an August 2011 statement, the Veteran reports that his type II diabetes mellitus and depression were caused by chemical exposure, specifically trichloroethylene (TCE), in service while stationed at Lowery Air Force Base.  While a March 2016 file labeled "military personnel record" was associated with the Veteran's VBMS claims file, such record is entirely illegible.  The Veteran's service personnel records are relevant to his claim as they may contain details of where the Veteran was stationed throughout his entire period of active service, and further efforts to obtain a complete (legible) copy of the Veteran's service personnel records should be made before a decision is rendered in this case.  38 C.F.R. § 3.159(c)(2) (2015).

In addition, it appears that pertinent postservice private treatment records are outstanding.   In November 2007, the Veteran submitted an Authorization for Release of Information form identifying private medical treatment from Dr. SG in Lebanon, Kentucky from June 1972 until the present for general family medicine; Ephriam McDowell Hospital in Danville, Kentucky from June 1999 to June 2001 for depression; North Garrard Family Medical Center in Lancaster, Kentucky from June 2000 to June 2004 for depression and diabetes; and Our Lady of Peace in Louisville, Kentucky from November 2006 to February 2007 for depression and substance abuse. However, records of such treatment are not associated with the record and have not specifically been sought.  As the records of such treatment are likely to contain information pertinent to the matter at hand these records must be sought.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should conduct exhaustive development to secure for the record the Veteran's complete and legible service personnel file (to specifically including the listing of all of his duty assignments).  If such records are unavailable because they are irretrievably lost or have been destroyed, it should be so certified for the record, the scope of the search should be noted, and he should be so notified.

The AOJ should thereafter make a formal finding for the record as to whether the Veteran was exposed to TCE during service.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained and the scope of the attempt must be described.

2. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for (1) any psychological disorders, (2) diabetes, and (3) laryngitis not already associated with the record, including updated VA treatment records since May 2011, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include records from Dr. SG in Lebanon, Kentucky, Ephriam McDowell Hospital in Danville, Kentucky, North Garrard Family Medical Center in Lancaster, Kentucky, and Our Lady of Peace in Louisville, Kentucky.  The AOJ should obtain for the record, complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and that ultimately it is his responsibility to ensure that private treatment records are received.

3. After the above development is complete, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely cause of his type II diabetes mellitus.  The Veteran's record (to include this remand) must be reviewed in conjunction with the examination.  Based on the record, the examiner should provide an opinion as to whether it is at least as likely as not (defined as a 50 percent or higher probability) that his type 2 diabetes is related to his military service, to include consideration of exposure to TCE, if verified.  If the Veteran's type 2 diabetes mellitus is determined to be unrelated to service, the etiology considered more likely should be identified. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data, as indicated.

4. The AOJ should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely cause of any diagnosed psychiatric disorder, to specifically include the currently- identified depression.  The examiner should obtain a complete history from the Veteran, review the entire VA record (to specifically include this remand, his STRs, and his postservice treatment records, and provide opinions that respond to the following:

a. Please identify (by diagnosis) each psychiatric disability found.

b. Please identify the likely cause for each psychiatric disability diagnosed, to include the currently-identified depression? Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to [was first manifested during, or is in any other way related to] the Veteran's service, to include exposure to include consideration of exposure to TCE if verified?  If a psychiatric disability is determined to be unrelated to the Veteran's service, the examiner should identify the more likely cause.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data, as indicated.

5. The AOJ should then arrange for any further development suggested by the response to the development sought above (e.g., for additional alternate source information, verification of a PTSD stressor if identified, or an examination to secure a medical advisory opinion for the claim of service connection for chronic laryngitis), and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


